DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of invention I and the required species in the reply filed on 10/6/2020 is acknowledged.

Claims 29-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/6/2020.
	Claims 1-21, 25 and 26 are examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/7/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  SEQ ID NO: 2 is free of the prior art of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-21, 25 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,987,347. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patented invention and the instant invention are drawn to The claimed invention is drawn to a nucleic acid construct encoding a polypeptide that includes a PRM/E domain from at least two different Dengue virus subtypes and a promoter that regulates expression of the polypeptide and is operably linked to the encoding nucleic acid sequence.  This nucleic acid construct is capable of expressing the polypeptide in a mammal and also elicits an immune response in a mammal against more than one subtype of Dengue virus.
The claimed invention is also drawn to a DNA plasmid that is capable of expressing 
a DNA plasmid capable of expressing a consensus dengue antigen in a cell of the mammal in a quantity effective to elicit an immune response in the mammal, the consensus dengue antigen comprising consensus Dill domain of dengue virus-subtype 1, dengue virus-subtype 2, dengue virus-subtype 3, or dengue virus-subtype 4, or a combination thereof, and a pharmaceutically acceptable excipient;
the DNA plasmid comprising a promoter operably linked to a coding sequence that encodes the consensus dengue antigen.  
	The PRM/E domain is a DIII domain (since DIII is a domain within PRM/E proteins) and the subtypes of Dengue virus are 1, 2, 3 and 4.
	The nucleic acid sequence or DNA plasmid encoding the polypeptide also possesses an encoded IgE leader sequence operatively linked to an N-terminal end of the coding sequence and operably linked the promoter and a polyadenylation sequence (poly-A tail) attached to the C-terminal end of the coding sequence.
	The nucleic acid or DNA plasmid construct is codon optimized.
	The DNA plasmid also comprises an adjuvant selected from IL-12 and IL-15; a transfection agent such as polyanion, polycation, lipid, poly-L-glutamate at a concentration less than 6mg/ml; the DNA plasmid composition has a concentration of total DNA of 1mg/ml or greater.
	The DNA plasmid vaccine comprises at least two different plasmids that express a Dengue virus PRM/E domain selected from a DNA plasmid comprising a sequence that encodes a concensus dengue virus sybtype 1 PRM/E domain, subtype 2 PRM/E domain, subtype 3 PRM/E domain and subtype 4 PRM/E domain or all a PRM/E domain of all four subtypes.
	The mammal that the DNA plasmid is to induce an immune response in is a nonhuman primate and the immune response is selected from a humoral immune response, cellular response or a combination thereof.
Lastly, both inventions also require a nucleic acid that encodes SEQ ID NO: 2.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5, 7-17, 19-21, 25 and 26 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Ramanathan and Sardesai (US PGPub 2010/0291144).
The claimed invention is drawn to a nucleic acid construct encoding a polypeptide that includes a PRM/E domain from at least two different Dengue virus subtypes and a promoter that regulates expression of the polypeptide and is operably linked to the encoding nucleic acid sequence.  This nucleic acid construct is capable of expressing the 
The claimed invention is also drawn to a DNA plasmid that is capable of expressing 
a DNA plasmid capable of expressing a consensus dengue antigen in a cell of the mammal in a quantity effective to elicit an immune response in the mammal, the consensus dengue antigen comprising consensus Dill domain of dengue virus-subtype 1, dengue virus-subtype 2, dengue virus-subtype 3, or dengue virus-subtype 4, or a combination thereof, and a pharmaceutically acceptable excipient;
the DNA plasmid comprising a promoter operably linked to a coding sequence that encodes the consensus dengue antigen.

  	The PRM/E domain is a DIII domain (since DIII is a domain within PRM/E proteins) and the subtypes of Dengue virus are 1, 2, 3 and 4.
	The nucleic acid sequence or DNA plasmid encoding the polypeptide also possesses an encoded IgE leader sequence operatively linked to an N-terminal end of the coding sequence and operably linked the promoter and a polyadenylation sequence (poly-A tail) attached to the C-terminal end of the coding sequence.
	The nucleic acid or DNA plasmid construct is codon optimized.
	The DNA plasmid also comprises an adjuvant selected from IL-12 and IL-15; a transfection agent such as polyanion, polycation, lipid, poly-L-glutamate at a concentration less than 6mg/ml; the DNA plasmid composition has a concentration of total DNA of 1mg/ml or greater.

	The mammal that the DNA plasmid is to induce an immune response in is a nonhuman primate and the immune response is selected from a humoral immune response, cellular response or a combination thereof.

The Prior Art
Ramanathan and Sardesai teach the generation of a fusion protein comprising consensus DIII domains from Dengue virus subtypes 1-4.  For example, SEQ ID NO: 10 comprises the DIII domain consensus sequences linked by a linker. [see paragraph 49]  They also teach that codons within the DNA construct encoding their proteins can be selected which are most efficiently transcribed in the host cell. [see paragraph 82]  Therefore, they teach codon optimization.   In addition, Ramanathan and Sardesai teach the addition of an IgE leader sequence to the N-terminal end of the coding sequence and operably linked to the promoter which is linked to the DIII coding sequence(s). [see paragraphs 46-48]  A polyadenylation sequence is also included with the coding sequence at the C-terminal end. [see paragraph 46]  Ramanathan and Sardesai further teach that pharmaceutical excipients can include an adjuvant, such as IL-15 or IL-12 [see paragraph 51] and a transfection agent, such as polyanion, polycation, lipid or poly-L-glutamate at a concentration of 6mg/ml. [see paragraph 51]  The teachings of Ramanathan and Sardesai also focus on DNA plasmid based compositions that comprise the nucleic acid sequences that 
	Therefore, Ramanathan and Sardesai anticipates the instant invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648